 In the Matter of KEYSTONE MANUFACTURING COMPANYandUNITEDTHE C. I. O.Case No. B-599.-Decided May 13, 1938Toy Manufacturing Industry-Motion Picture Equipment Manufacturing In-dustry-Investigation of Representatives:controversy concerning representationof employees : employer's refusal to grant recognition ofunion-Unit Appro-priate for Collective Bargaining:production employees,excluding supervisoryemployees,foremen, assistant foremen, clerical and office employees,inspectors,and employees of drafting department, maintenance department, and machineshop ; history of collective bargaining relations with employer ; dissimilarityof interest; occupational differences-ElectionOrdered:labor organizationwhich was found to be company-dominated in Trial Examiner's IntermediateReport, with which employer complied, excluded from ballot.Mr. Norman F. Edmonds,for the Board.Mr. Jeremiah W. Mahoney,of Boston, Mass., for the Company.Mr. Sidney Grant,of Boston, Mass., for the United.Mr. Hyman H. Rovner,of Chelsea, Mass., for the Association.Mr. Joseph B. Robison,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 8, 1937, United Toy and Novelty Workers Local'.Industrial Union No. 538 of the C. I. 0., l erein called the United$filed with the Regional Director for the First Region (Boston, Massa-chusetts) a petition alleging thata question affecting commerce hadarisen concerning the representation of employees of Keystone Manu-facturing Company, Boston, Massachusetts, herein called the Com-pany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 12, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the Regional172 DECISIONS AND ORDERS1731Director to conduct it and to provide for an appropriate hearingupon due notice.The Board also ordered, pursuant to Article III,Section 10 (c) (2), and Article II, Section 37 (b), of the Rules and-Regulations, that this case be consolidated for the purposes of hear-ing with a case involving the same parties, based on charges filedby the United, in which a complaint had been issued on November-8, 1937, alleging that the Company had engaged in and was engagingin unfair labor practices within the meaning of the Act.'On November 12, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, upon.the United, and upon Keystone Employees Association, herein calledthe Association, a labor organization purporting to represent em-ployees directly affected by the investigation.2Pursuant to thenotice, a hearing on the consolidated cases was held from November15 to November 24, 1937, at Boston, Massachusetts, before EugeneLacy; the Trial Examiner duly designated by the Board. TheBoard, the Company, the United, and the Association were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and to cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.The-Board has reviewed those rulings of the Trial Examiner which af-fected the issues arising under the petition and finds that no prejudi-cial errors were committed.Those rulings are affirmed.On January 12, 1938, the Trial Examiner filed his Intermediate-Report in the case arising under the complaint, in which he found,-among other things, that the Company had dominated and interferedwith the Association and had contributed support thereto, and hadthereby engaged in unfair labor practices within the meaning of-Section 8 (1) and (2), and Section 2 (6) and (7), of the Act.He,recommended that the Company cease and desist from its unfair-labor practices and, affirmatively, that it withdraw all support fromthe Association and disestablish it as the bargaining agency of the,Company's employees.On February 3, 1938, the Board was informedby the Regional Director that the Company had complied with the..affirmative portions of the trial Examiner's recommendations.'Case No. C-380The complaint in this case alleged unfair labor practices on the part-of the respondent within the meaning of Section 8 (1), (2), and (3) of the Act2 The complaint in Case No. C-380 alleged that the respondent had dominated and inter-fered with the formation and administration of the Association, thereby committing unfairlabor practices within the meaning of Section 8 (2) of the Act. -174NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYKeystone Manufacturing Company is a Massachusetts corporation,,engaged in the manufacture and distribution of various kinds of toys,movie cameras,and projectors.It uses many varieties of raw mate-rial,including steel,wood, electrical appliances,optical lenses, zincand iron castings,and paint.The total value of the raw materialspurchased between November 1, 1936, and November 1, 1937, was'$400,000.Over 55 per cent of the raw materialsbought during thatperiod were purchased outside the State of Massachusetts,and shippedto the Company,from such States as New York,Michigan,California,and Ohio.During the same period,the total value of the'finishedproducts sold by the Company exceeded$1,000,000.Sixty per cent ofthese products were shipped out of Massachusetts by the Company, todestinations in every State in the United States as well as in Europe.The Company owns17UnitedStates patents and 5 trade-marks-registered for use in interstate commerce. It has a railroad sidingand uses motor,railroad,and water transportation.It maintains asales office in NewYork City, from whichsalesmen operate all over-the country.II.THE ORGANIZATIONS INVOLVEDUnited Toy and Novelty Workers Local Industrial Union No. 538is a labor organization, affiliated with the Committee for Industrial'Organization.It was organized by the Toy and Novelty WorkersOrganizing Committee, herein called the Organizing Committee, andreceived its charter on September 10, 1937. It admits to membershipproduction workers employed by the Company and by Marks BrothersCompany, which occupies the same building as the Company.Keystone Employees Association is an unaffiliated labor organiza-tion.Itsmembership is limited exclusively to employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of July 1937, certain of the Company'semployees went to the office of the Organizing Committee and ex-pressed a desire to form a labor organization' at the plant of the Com-pany.The employees were given applications for membership.Dur-ing the following weeks a substantial number of the Company'semployees signed such applications. DECISIONS AND ORDERSOn August 13 the Organizing Committee sent a letter to the Com-pany in which it requested the Company to communicate with the-union's attorneys with regard to setting a date for the opening of-negotiations for collective bargaining.The letter stated that theemployees of the Company had become affiliated with the OrganizingCommittee. In the evening of August 13 a conference was held atthe headquarters of the Organizing Committee at which it was decidedto call a strike.On the following day a strike was commenced whichcontinued until August 24.The Association was formed, during thecourse of the strike, among the employees who continued to work atthe Company's plant, and it was recognized by the Company as therepresentative of its employees for purposes of collective bargaining.During the week following August 13, conferences were held at the-Regional Office of the Board in Boston, Massachusetts, at whichrepresentatives of the Company, the Organizing Committee and theAssociation were present.At one of these conferences Isadore Marks,.president of the Company, referred to a letter which he had receivedfrom the Organizing Committee requesting recognition.He deniedon that occasion that the Organizing Committee represented a ma-jority of the'Company's employees and requested that an election be-held.On August 23 a conference took place between representatives of-the Board and of the Organizing Committee and David Greer, anattorney representing the Company. It was agreed orally that the-striking employees were to return to work within 10 days withoutdiscrimination on the part of the Company.This oral agreementwas communicated to Marks, who consented thereto.Thereafter,.Greer entered into a written agreement with the Organizing Com-mittee, embodying what he believed to be the terms of the agreement.As a result of this agreement the striking employees returned to workon August 24.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate and substantial rela-3 The agreement of August 23 was later repudiated by the Company, which claimed thatGreer had no authority to bind the respondent to its terms It is not necessary for the-Board to decide at this time whether in fact Greer lacked such authority. 176NATIONAL LABOR RELATIONS BOARD-tion to trade,traffic, and commerce among the several States, and hasled and tends to lead to labor disputes burdening and obstructing-commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe United contends that the production workers employed by the-Company, excludingsupervisory,office, clerical,and maintenance em-ployees, constitute a unit appropriate for the purposes of collectivebargaining.The inclusion of certain employees raises the only issuesas to the extent of the appropriate unit.The 6 employees in the Company'smaintenance department andthe 17 employees in the machine shop appear to have a separate or--ganization of their own,affiliatedwith the American Federation ofLabor.They have bargained collectively in the past with the Com-pany.They are not generally considered as production employees-since they do not handle the actual product of the Company. The em-ployees in the machine shop manufacture the dies used in stampingparts.The employees in the maintenance department and in themachine shop will be excluded from the appropriate unit.The Company has six employees in its drafting department. Theyare highly skilled employees and draft the designs for the dies used,by the Company.They will be excluded from the appropriate unit.The pay roll of the Company of November 8, 1937,lists 35 em-ployees as office and clerical workers.While some of these employeesappear to do their work among the production employees, their tasks-are clearly clerical in nature and differ from those of the production,employees.In accordance with numerous decisions of the Board, theywill be excluded from the appropriate unit.The Company's foremen have complete power to hire and dis-charge the employees who work under them.The record indicatesthat in addition to foremen there are certain assistant foremen who,although they do not have authority to hire and discharge,directthe work of employees under them and exercise other supervisorypowers.While the record does not clearly reveal the full extent oftheir duties, we must assume,in the absence of any evidence to thecontrary, that they are more closely associated with the managementthan with the employees who work under their direction.Accord-ingly, bothforemen and assistant foremen will be excluded from the.appropriate unit.On November 8, 1937, there were 28 employees in the Company'sinspection department.These men inspect the work of the production.employees and return defective products to the workers for correction. DECISIONS AND ORDERS177Where the defects are small, however,they are eliminated by the in-spectors themselves.The United contends that they should be ex-cluded from the appropriate unit because the earnings of the produc-tion,workers are affected to a large extent by the decisions of themen in the'inspection department.We find that the evidence sustainsthis contention and will therefore exclude the employees in questionfrom the appropriate unit.On November 8, 1937,the Company had 17"employees in its ship-ping department and 5 in its stock department. The United con-lends for the inclusion of the former in the appropriate unit and forthe exclusion of the latter.The record indicates that,although theydo not contribute directly to the manufacture of the product, theemployees in both departments handle the raw materials and theproducts of the Company.We find that both groups of employeesshould be included in the appropriate unit.We find that the production employees of the Company,excluding-supervisory employees,foremen, assistant foremen, clerical and officeemployees,inspectors,and employees in the drafting department,maintenance department,and the machine shop, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESApplication cards of the Organizing Committee were producedat the hearing.and were open to inspection of counsel for all parties,but were not submitted in evidence.An official of the OrganizingCommittee testified on the basis of the cards that 121 employees ofThe Company had signed applications by August 14, that 107 signedbetween August 14 and August 24, and that 11 had signed since thattime.The-pay roll of the Company for August 13,1937,shows thatthere were 420 employees in the appropriate unit on that date.Noevidence was presented at the hearing, however,to prove that thosewho had signed applications to membership in the United wereemployees of the Company or that these applicants fell within theunit found by the Board'to be appropriate.We find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.Those eligible to vote in the election will be the employeesof the Company within the appropriate unit employed during thepay-roll period next preceding November 8, 1937,the date of the 178NATIONAL LABOR RELATIONS BOARDpetition in this case, exclusive of those who have quit or have beendischarged for cause between that date and the date of the election.Since the Trial Examiner has found that the Association wasdominated, interfered with, and supported by the Company, and sincethe Company has acquiesced in this finding by compliance with theTrial Examiner's recommendations, we shall make no provision forthe designation of the Association on the ballots .4On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Keystone Manufacturing Company, Bos-ton,Massachusetts, within the meaning of Section 9 (c) and Section2 (6) and (7), of the National Labor Relations Act.2.The production employees of Keystone Manufacturing Coin-pany, excluding supervisory employees, foremen, assistant foremen,.clerical and office employees, inspectors, and employees in the draft-ing department, maintenance department, and the machine shop, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Keystone Manufacturing Company, Boston, Massachusetts, anelection by secret ballot shall be conducted Within forty-five (45)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, Boston, Massa-chusetts, acting in this matter as agent for the National Labor Re-lations Board and subject to Article III, Section 9, of said Rulesand Regulations, among the production employees of Keystone Manu-facturing Company who were on the pay roll of the Company for theperiod next preceding November 8, 1937, excluding those who havequit or have been discharged for cause between that date and the4CfMatter of S Blechman fSong,IncandUnited Wholesale Employees of New York,Local 67, Textile TVo,kers Organiztnq Committee-Committee for Industrial Orgam athon,4 N L R B 15 decided November 4, 1937 DECISIONS AND ORDE1iS179,date of the election, and excluding supervisory employees, foremen,assistant foremen, clerical and office employees,inspectors,and -em-ployees in the drafting department, maintenance department, andthe machine shop, to determine whether or not they desire to berepresented by United Toy and Novelty Workers Local IndustrialUnion No. 538 of the C. I. 0., for the purposes of collectivebargaining.;SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONMay 31, 1938On May 13, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above--entitled proceeding, the election to be held within forty-five (45) daysfrom the date of the Direction, under the supervision of the RegionalDirector for the First Region (Boston, Massachusetts).At the re-quest of the Regional Director, we shall postpone the election for thepresent.The Board hereby amends its Direction of Election by striking outthe words "within forty-five (45) days from the date of this Di-rection" and substituting therefor the words"at such time as theBoard may in the future direct."